Citation Nr: 9932023	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  96-02 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel








INTRODUCTION

The veteran had active military service from January 1967 to 
December 1968.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from an April 1995 rating decision 
in which the RO denied the veteran's claim seeking service 
connection for PTSD.  The veteran filed an NOD in May 1995, 
and an SOC was issued by the RO the following month.  The 
veteran filed a substantive appeal in August 1995.  A 
supplemental statement of the case (SSOC) was issued in July 
1999.  


FINDINGS OF FACT

The veteran served in the Republic of Vietnam in 1968; he has 
alleged having been exposed to combat-related stressor events 
in service; and the record contains a medical diagnosis of 
PTSD by a VA examiner.  


CONCLUSION OF LAW

The veteran has submitted a well-grounded claim of service 
connection for post-traumatic stress disorder.  38 U.S.C.A. 
§ 5107(a) (West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold issue is whether the veteran's claim seeking 
service connection for PTSD is well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, whether he has 
presented a claim which is not inherently implausible.  See 
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).

In this regard, the Board notes that, in order for a claim to 
be well grounded, there must be competent evidence of a 
current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus (that is, a link or connection) 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 
Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).  Also, evidentiary assertions by the 
veteran must be accepted as true for the purposes of 
determining whether a claim is well grounded, except where 
the evidentiary assertion is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion.  King v. Brown, 5 Vet.App. 19, 21 
(1993).

Applying these standards to the current claim, the Board 
notes that the veteran has contended that he served with 
"A" Company, 25th S&T, 25th Infantry, at Cu-chi, Vietnam.  
In addition, he has reported that, while in Vietnam, he saw 
many combat vehicles with dead bodies piled inside, and also 
saw ambulances full of body bags.  The veteran also has 
contended that he witnessed a Vietnamese individual killed 
for digging into a garbage truck.  Furthermore, the veteran 
reported that, during the 1968 Tet Offensive, his base was 
assaulted by the enemy, which included ground assaults, 
incoming artillery, and sappers.  In particular, both the 
mess hall, and a bunker in which he was seeking shelter, were 
hit during rocket attacks.  These incidents, the veteran 
contends, were extremely stressful.  Solely for the purpose 
of determining the well-groundedness of his claim, these 
contentions will be deemed credible.  See King, supra.

Furthermore, there has been a medical diagnosis of PTSD from 
a VA examiner, in June 1993, which appears attributed to the 
alleged stressor incidents.  Accordingly, the Board finds 
that the claim is plausible, as there is evidence of a 
stressor incident or incidents in service, evidence of a 
current disability, and also seemingly competent evidence 
that the current disability is a "residual" of stressors 
experienced in service.  See Caluza, supra.


ORDER

To the extent that the veteran's claim of service connection 
for post-traumatic stress disorder is well grounded, thereby 
giving rise to a duty to assist in its development, the 
appeal is granted.  


REMAND

Once a PTSD claim has been determined to be well grounded, 
that does not necessarily mean the claim will be granted.  
The United States Court of Veterans Appeals (redesignated the 
United States Court of Appeals for Veterans Claims) has 
emphasized that,

even though . . . the appellant has presented a 
well-grounded claim for service connection for 
PTSD, "eligibility for a PTSD service-connection 
award requires" more; specifically, "(1) [a] 
current, clear medical diagnosis of PTSD . . . ; 
(2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptom-atology and the specific claimed in-
service stressor."

Gaines v. West, 11 Vet.App. 353, 357 (1998), citing Cohen, 
supra, and Suozzi v. Brown, 10 Vet.App. 307 (1997) (emphasis 
in original).

As noted above, the establishment of a "plausible" claim 
does not dispose of the issues in this case.  The Board must 
review the claim on its merits and account for the evidence 
which it finds to be persuasive and unpersuasive and provide 
reasoned analysis for rejecting evidence submitted by or on 
behalf of the claimant.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  In addition, if the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(1999).  

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet.App. 190 (1991), aff'd on reconsideration, 1 
Vet.App. 406 (1991); Wilson v. Derwinski, 2 Vet.App. 614 
(1992).  In sum, whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators, and whether any stressors that occurred were of 
sufficient gravity to cause or to support a diagnosis of PTSD 
is a question of fact for medical professionals.

A copy of the veteran's DA Form 20 (Enlisted Qualification 
Record) has been secured by the RO.  It confirms the 
veteran's account of having been assigned to Company A of the 
25th S/T Battalion, 25th Infantry Division, Republic of 
Vietnam, from March to December 1968.  It also indicates, 
under "Campaigns," that he participated in the Tet 
Counteroffensive during that year.  His principal duties were 
listed as general and quartermaster supply functions.

Regarding the veteran's claimed stressors, as noted above, he 
has contended that, while he was in Vietnam, he saw many 
combat vehicles with dead bodies of the enemy piled inside, 
saw ambulances full of body bags, witnessed a Vietnamese 
individual killed for digging into a garbage truck, and that 
his base was assaulted by the enemy with both ground forces 
and rocket attacks.  However, the record contains no evidence 
sufficient to establish combat participation by the veteran.  
His service records show no awards or decorations which would 
appear to indicate that he engaged in combat with the enemy.  

In any event, the veteran has been diagnosed with PTSD, based 
upon his reports of those claimed stressful events.  We 
recognize that the RO has questioned the validity of that 
diagnosis, and we agree that the diagnosis, based upon the 
record at this time, does not appear to be sufficiently 
"clear" to grant service connection.  As noted above, lay 
testimony, by itself, will not be sufficient to establish the 
alleged stressor.  However, it does not appear that the RO 
has made an attempt to verify, through the service 
department, those events that have been considered to provide 
the basis for the PTSD diagnosis, and there may be records 
available that could show that the veteran was engaged in 
combat while assigned to "A" Company, 25th S&T, 25th 
Infantry, while at Cu-chi and during the Tet Offensive.  The 
VA Adjudi-cation Procedure Manual provides that an RO should 
"always send an inquiry in instances in which the only 
obstacle to service connection is confirmation of an alleged 
stressor.  A denial solely because of an unconfirmed stressor 
is improper unless it has first been reviewed by the ESG [now 
USASCRUR, see below] . . . ."  M21-1, Part III, para. 
5.14(b)(5).

In view of these facts, we believe the RO should attempt to 
verify those events claimed by the veteran to have occurred.  
Thereafter, the veteran should be scheduled to undergo a 
psychiatric examination to determine whether, in fact, a 
diagnosis of PTSD is appropriate.  This examination is 
particularly important, since the current diagnosis of the 
disorder appears to be based upon uncorroborated events, and 
the record includes evidence suggesting that there may be 
other explanations to account for the veteran's psychiatric 
symptoms.  For example, he has also been diagnosed as having 
a chronic problem with alcohol abuse, and the record 
indicates that he suffers from depression.  Accordingly, 
additional development will have to be accomplished in this 
regard, before a final determination may be entered 
concerning the veteran's claim of service connection for 
PTSD.

We also note, with regard to combat veteran status, that in 
VAOPGCPREC 12-99 (Oct. 18, 1999), the VA General Counsel 
reported that the determination for what evidence could be 
satisfactory as to whether a veteran "engaged in combat with 
the enemy" for purposes of analysis of a claim under 
38 U.S.C.A. § 1154(b), necessarily depends upon the facts of 
each case.  Determining whether evidence establishes that a 
veteran engaged in combat with the enemy requires evaluation 
of all pertinent evidence in each case, and assessment of the 
credibility, probative value, and relative weight of the 
evidence.  In addition, the General Counsel noted that there 
was no statutory or regulatory limitation on the types of 
evidence that could be used in any case to support a finding 
that a veteran engaged in combat with the enemy.  
Accordingly, any evidence which is probative of that fact may 
be used by a veteran to support an assertion that the veteran 
engaged in combat with the enemy, and VA must consider any 
such evidence in connection with all other pertinent evidence 
of record.

Furthermore, the General Counsel opined that whether a 
particular statement in service department records which 
indicated that the veteran participated in a particular 
"operation" or "campaign" sufficient to establish that the 
veteran engaged in combat with the enemy depends upon the 
language and context of the records in each case.  As a 
general matter, evidence of participation in an "operation" 
or "campaign" often would not, in itself, establish that a 
veteran engaged in combat, because those terms ordinarily may 
encompass both combat and non-combat activities.  However, 
there could be circumstances in which the context of a 
particular service department record indicated that reference 
to a particular operation or campaign reflected engagement in 
combat.  In addition, the General Counsel held that evidence 
of participation in a particular "operation" or "campaign" 
would have to be considered by VA in relation to other 
evidence of record, even if it did not, in itself, 
conclusively establish engagement in combat with the enemy.  

Therefore, under the circumstances set forth above, this case 
is REMANDED to the RO for the following action:

1. The RO should contact the veteran and ask 
him to identify all sources of treatment 
received for PTSD since 1995, and to furnish 
signed authorizations for release to VA of 
non-VA medical records in connection with 
each non-VA source he identifies.  Copies of 
the medical records from all sources he 
identifies should then be requested, if not 
already associated with the claims file.  

2. An additional request should be made to the 
veteran, with a copy to his representative, 
that he provide as much detail as possible 
regarding his claimed in-service stressors.  
The veteran should be asked to provide 
specific details of the claimed stressful 
events, such as an approximate date, 
location, detailed description of pertinent 
events, and identifying information 
concerning any other individuals involved in 
the event, including their names, ranks, 
units of assignment, or any other 
identifying detail.  The veteran is advised 
that this information is vitally necessary 
to obtain supportive evidence of the claimed 
stressful event and that he must be as 
specific as possible because, without such 
details, an adequate search for verifying 
information cannot be conducted.  

3. The RO should then take the information in 
the claims file regarding the events the 
veteran believes caused his PTSD, plus any 
additional information provided by the 
veteran as a result of this Remand, and 
resubmit a detailed summary to the U.S. 
Armed Services Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, Suite 
101, Springfield, VA 22150-3197.  That 
organization should be requested to verify, 
if possible, the veteran's contended 
stressors, and/or provide a unit history of 
"A" Company, 25th S&T, 25th Infantry (and 
any other unit to which the veteran 
indicates he was assigned).  Moreover, if, 
as a result of any development undertaken by 
this Remand, it would be logical to contact 
other agencies to establish the occurrence 
of a stressful event, or to verify other 
events, that development should be 
accomplished.  

4. Upon completion of the above, the veteran 
should be afforded a VA psychiatric 
examination.  The purpose of this 
examination will be to determine whether the 
complete record supports a clear diagnosis 
of PTSD.  If the veteran is found to have 
PTSD, the examiner should express an opinion 
for the record on whether the veteran's 
claimed stressors from his military service 
are etiologically related to any current 
PTSD.  The examining physician should 
specifically identify which stressors are 
linked to any diagnosed PTSD, with reference 
to the stressor(s) determined by the RO to 
be established by the record.  All tests 
deemed necessary by the examiner must be 
conducted, and the clinical findings and 
reasoning which form the basis of the 
opinions requested should be clearly set 
forth.  In the event the examiner finds that 
the veteran does not have PTSD, he or she 
should reconcile that conclusion with that 
of other physicians who may have differed 
with it.  The claims folder and a copy of 
this Remand must be made available to the 
examiner prior to the examination in order 
that he or she may review pertinent aspects 
of the veteran's service and medical 
history.  A notation to the effect that this 
record review took place should be included 
in the examination report.  

5. Next, the RO should review the evidence of 
record, and readjudicate its determination 
regarding the veteran's attempt to establish 
service connection for PTSD.  If the claim 
continues to be denied, the RO should 
furnish the veteran, and his representative, 
an SSOC, which addresses all the evidence 
added to the record since the July 1999 SSOC 
was issued.  They should then be given an 
opportunity to respond before the case is 
returned to the Board.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case. The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


